AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

Western District of North Carolina

R|Kl PAUL JOHNSON
Plaintz']j”
V

ASHLEY EL|ZABETH FL|EHR, R|CHARD Et. Al.

 

Defendant

 

3:18-Cv-00565

\/VVVV

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and l appear in this case as counsel for:

Riki Pau| ..lohnson.

02/06/2019

CaS€ 3218-CV-00565-GC|\/|

/s/ Kevin C|evs
Attorney ’s signature

Kevin CleVS #51589

 

Prz'nted name and bar number

326 W. 10th Street
Char|otte, NC 28202

 

Ada'ress

kc|eys@|ind|ey|awoffice.com

 

E-mail address

(704) 457-1010

 

Telephone number

(704) 457-1002

 

FAX number

Document 23 Filed 02/08/19 Page 1 of 1

